In the Supreme Court of Georgia



                                 Decided: March 15, 2022


             S21G0112. ALEXANDER v. THE STATE.


     BETHEL, Justice.

     A Banks County jury found Stephen Alexander guilty of

several sexual offenses against his stepdaughters, both of whom

were minors during Alexander’s trial. At trial, the two victims and

a child advocate testified in a courtroom that was partially closed to

spectators at the direction of the trial court.

     As discussed below, the improper closure of a courtroom is

considered a “structural” error that results in reversal of a

defendant’s conviction on direct appeal if the error was committed

over objection. Alexander’s trial counsel, however, did not object.

Thus, this case involves a criminal defendant who is seeking to

challenge the closure of a courtroom solely through a Sixth

Amendment claim of ineffective assistance of counsel under
Strickland v. Washington, 466 U. S. 668 (104 SCt 2052, 80 LE2d

674) (1984).

     Relying on this Court’s decision in Reid v. State, 286 Ga. 484,

488 (3) (b) (690 SE2d 177) (2010), the trial court and the Court of

Appeals determined that the proper Strickland analysis requires a

defendant in this posture to demonstrate actual prejudice to prevail

and rejected Alexander’s claim of ineffective assistance of counsel for

failure to show any such prejudice. See Alexander v. State, 356 Ga.

App. 392, 394-395 (2) (a) (847 SE2d 383) (2020). Alexander

maintains that post-Reid authority from the Supreme Court of the

United States requires a different analysis, see Weaver v.

Massachusetts, __ U. S. __ (137 SCt 1899, 198 LE2d 420) (2017), and

urges us to revisit the question of what a defendant must

demonstrate when challenging a courtroom closure through a claim

of ineffective assistance of counsel. We granted certiorari to

determine the soundness of Reid in light of Weaver.

     Although Weaver discussed a “fundamental unfairness” test as

a potential alternative to demonstrating prejudice arising from

                                  2
counsel’s failure to object to a courtroom closure, the United States

Supreme Court neither adopted that test in Weaver nor held that

such a test was satisfied in the case before it. In short, Weaver’s

discussion of a fundamental unfairness test was merely dicta, and it

created no binding Sixth Amendment precedent. Moreover, we view

our decision in Reid as a faithful application of Strickland and its

requirement    that the defendant       demonstrate a reasonable

probability that an alleged error by counsel affected the outcome of

his trial. Thus, as discussed more fully below, we adhere to the

holding of Reid that a showing of actual prejudice is required to

establish a claim of ineffective assistance of counsel arising from the

failure to object to a courtroom closure and affirm.

     1. Factual Background

     We briefly recount facts of this case that are relevant to the

issue before us. Alexander was charged with multiple sexual

offenses against his two stepdaughters, both of whom were under

the age of 16 at the time of Alexander’s trial. Before trial, the State

requested that the “courtroom be cleared” during the victims’

                                  3
testimony without stating any grounds for this request. Alexander’s

counsel replied, “I certainly don’t oppose that. I think it would be

appropriate.” The trial court immediately announced that the

courtroom gallery would be cleared when those witnesses testified.

The prosecutor then informed the trial court that the victims

requested that their uncle be permitted to remain in the courtroom

during their testimony. After the uncle was identified in the

courtroom gallery, the trial court replied, “Okay. All right.”

     After opening statements, the trial court excused the jury and

then announced, “I am going to, on request from counsel from both

sides, go ahead and ask that the gallery be cleared, except for the

uncle, and we’ll go from there.” The older victim testified first,

followed by the child advocate who had interviewed her after she

disclosed the abuse. Then the younger victim testified. During the

testimony of these three witnesses, the courtroom’s gallery was

cleared of all spectators except the victims’ uncle. Alexander’s




                                  4
parents were among those who were asked to leave the courtroom.1

      The victims testified at length about a years-long history of

sexual abuse by Alexander. The child advocate, who was qualified

as an expert in forensic interviewing and child sexual abuse,

testified generally about the process of conducting forensic

interviews of suspected victims of child sexual abuse and specifically

about his interview of the older victim after she disclosed the abuse.

An audio and video recording of the interview was admitted during

the advocate’s testimony and played for the jury. The advocate

testified that, based on his experience, it was his opinion that the

older victim’s “disclosure and interview are consistent with a child

who’s experienced sexual abuse.”

      After the testimony of the younger victim, the spectators who

had been asked to leave the gallery were invited back into the




      1 Alexander testified at the hearing on his motion for new trial that he
thought other members of his family — including his sister, brother, and son
— were present and had been asked to leave the courtroom but that he was
“not sure.”

                                      5
courtroom. 2 The remaining witnesses for the State and defense

testified with the courtroom open. 3 The jury ultimately found

Alexander guilty of multiple counts of rape, statutory rape,


      2 The trial court stated, “I know we had cleared the gallery. . . . Well,
they’re welcome to come back in. . . . [T]hose who were in the gallery, if they
want to come back in, then they can come back in.” Later, at the close of the
day’s proceedings, the trial court stated the following on the record:
      I do want to perfect the record with respect to one other matter. It
      becomes a little sensitive from time to time. Let me just pull this
      out. You know, this is one of those cases where there can be an
      exception to one of the major rules that we hold near and dear to
      criminal cases, criminal trials, and that is open courtrooms. And,
      of course, we had here — in this case we had witnesses who were
      under the age of 16, who were called upon to testify — two of them,
      and by agreement of counsel, we invited the folks in the gallery to
      leave for those witnesses. The Court had absolutely no intention to
      require anyone to remain outside of the courtroom beyond those
      two witnesses, as the statute suggests and requires, really, and
      frankly was unaware as to whether there were still folks here. But
      I do want to point out that the Court certainly had no intention of
      preventing anyone from — who otherwise could be in the gallery
      from being in the gallery. And I would ask — and I don’t know
      what remains or if there’s a possibility that anyone might be
      recalled, especially some of these witnesses who are minors, but I
      would ask that counsel, and for that matter court security officers,
      just assist the Court to make sure that the courtroom is not
      inadvertently closed off to the public, who have a right to be here.
      3 The State called seven additional witnesses: a forensic biologist from

the GBI, a different child advocate (who was also admitted as an expert in
forensic interviewing and child sexual abuse) who had interviewed the younger
victim, the victims’ mother (Alexander’s former wife), two investigators from
the Banks County Sheriff’s Office, a digital forensic investigator from the GBI,
and a sexual assault nurse examiner. The defense presented the testimony of
four witnesses: a co-worker of the victims’ mother, one of the investigators
called by the State, a medical doctor who specialized in forensic pathology, and
Alexander.
                                       6
aggravated child molestation, aggravated sexual battery, incest, and

false imprisonment, and the trial court sentenced him to serve life

in prison without the possibility of parole plus 125 years.

     Alexander thereafter moved for a new trial. At the hearing on

the motion, Alexander testified that he asked one of his trial

attorneys why his family members had to leave the courtroom.

Alexander testified that his attorney said “We’ll check into it.”

Alexander testified that he wanted his family members to be in the

courtroom and did not want them to be removed. Alexander also

testified that his mother and father, who were asked to leave the

courtroom, had “a good relationship” with the victims and that he

believed their presence in the courtroom “would have helped maybe

get the truth out.”

     One of Alexander’s trial attorneys likewise testified that

“[Alexander] wanted his family to be in the courtroom at all times.”

Counsel explained that he “should have objected to [the partial

closure] because . . . I knew then and I know now what the law is

and I should have objected, but I did not.” Counsel also testified that

                                  7
there was no strategic reason to withhold an objection and that “[i]t

just did not occur to [him].”

      Relying on this Court’s decision in Reid, the trial court rejected

Alexander’s claim of ineffective assistance arising from the failure

to object to the partial courtroom closure. Alexander appealed, but,

also relying on Reid, the Court of Appeals affirmed that ruling. See

Alexander, 356 Ga. App. at 394-395 (2) (a). We granted Alexander’s

petition for a writ of certiorari.4

      2. The Right to a Public Trial, Structural Error, and Ineffective
         Assistance of Counsel

      The Sixth Amendment to the United States Constitution

provides that “the accused shall enjoy the right to a . . . public trial[.]”

Before excluding the public from any stage of a criminal trial, the

party seeking to close the courtroom “must advance an overriding

interest that is likely to be prejudiced” if the courtroom remains

open. (Citation omitted.) Presley v. Georgia, 558 U. S. 209, 214 (130

SCt 721, 175 LE2d 675) (2010). In addition, “the closure must be no


      4The Court of Appeals also rejected other claims raised by Alexander.
He did not seek this Court’s review of those issues, and we do not address them.
                                       8
broader than necessary to protect that interest,” and “the trial court

must consider reasonable alternatives” to the closure, even “when

they are not offered by the parties.” (Citation omitted.) Id. The trial

court “must make findings adequate to support the closure.”

(Citation omitted.) Id. The Sixth Amendment right to a public trial

is applicable to the states. See Purvis v. State, 288 Ga. 865, 866 (1)

(708 SE2d 283) (2011).

     The Georgia Constitution also limits the authority of the trial

court to close a courtroom. Article I, Section I, Paragraph XI (a)

provides that, in criminal cases, the defendant “shall have a public .

. . trial[.]” As we discussed in Purvis,

     Georgia law regarding the public aspect of hearings in
     criminal cases is more protective of the concept of open
     courtrooms than federal law. Our state constitution point-
     blankly states that criminal trials shall be public. We see
     no friction between these state and federal constitutional
     provisions, properly interpreted, since the objectives of
     both are identical: access to judicial hearings for the
     public and fair trials for criminal defendants.

(Emphasis in original; citation and punctuation omitted.) Id.

     Georgia statutory law mandates the partial closure of a


                                    9
courtroom when a person under the age of 16 testifies in a criminal

case concerning a sexual offense, although the statute permits

certain individuals, including the defendant’s immediate family

members, to remain in the courtroom. See OCGA § 17-8-545; see also

Scott v. State, 306 Ga. 507, 513 (832 SE2d 426) (2019) (Peterson, J.,

concurring) (noting that OCGA § 17-8-54 imposes a mandatory

closure rule and discussing concerns about the constitutionality of

such a rule). 6

      Here, Alexander argues that his counsel performed deficiently

by failing to object to the trial court’s partial closure of the

courtroom. He argues that the partial closure deprived him of his

public-trial right under the Sixth Amendment when the trial court



      5  OCGA § 17-8-54 provides:
       In the trial of any criminal case, when any person under the age of
       16 is testifying concerning any sexual offense, the court shall clear
       the courtroom of all persons except parties to the cause and their
       immediate families or guardians, attorneys and their secretaries,
       officers of the court, victim assistance coordinators, victims’
       advocates, and such other victim assistance personnel as provided
       for by [OCGA § 15-18-14.2], jurors, newspaper reporters or
       broadcasters, and court reporters.
       6 No issue regarding the constitutionality of OCGA § 17-8-54 is presented

in this case.
                                      10
failed to conduct any inquiry or make any findings pursuant to

Presley regarding the interests to be advanced by the closure,

whether the closure was broader than necessary to advance those

interests, and whether there were alternatives to closure. See

Weaver, 137 SCt at 1909 (II) (B) (noting that a public-trial violation

can occur “simply because the trial court omits to make the proper

findings before closing the courtroom, even if those findings might

have been fully supported by the evidence” (citing Presley, 558 U. S.

at 215)); Jackson v. State, 339 Ga. App. 313, 319 (2) (b) (793 SE2d

201) (2016) (holding that the closure of the courtroom in that case

“did not comply with [federal] constitutional requirements because

the trial court made no findings adequate to support the closure,

including a consideration of reasonable alternatives”).

     Moreover, Alexander argues, had his trial counsel objected to

the partial closure and had the objection been overruled, Alexander

would have been entitled to have his convictions reversed on direct

appeal without the need to show actual harm because a courtroom

closure during witness testimony in violation of a defendant’s right

                                 11
to a public trial under the Sixth Amendment is a “structural” error.

See Reid, 286 Ga. at 488 (3) (c).

      Structural error is a defect affecting the framework
      within which the trial proceeds, rather than simply an
      error in the trial process itself. As such, structural errors
      are not subject to harmless error analysis [when properly
      raised at trial and on direct appeal].

(Citation and punctuation omitted) Berry v. State, 282 Ga. 376, 378

(3) (651 SE2d 1) (2007). 7

      When no objection to an alleged error is raised at trial and the

error is raised only through a claim of ineffective assistance of

counsel, however, Strickland ordinarily requires the defendant to

show not only that his counsel performed deficiently by not objecting

but also that the deficiency caused prejudice, meaning a reasonable

probability that, but for the deficiency, the outcome of the trial

would have been different. See Strickland, 466 U. S. at 694 (III) (B).

Applying Strickland, this Court held in Reid that even when a


      7 Alexander also argues that the partial closure of the courtroom violated
OCGA § 17-8-54 and his right to a public trial under the Georgia Constitution.
But Alexander makes no argument that a different test applies to claims of
ineffective assistance of counsel arising from the failure to object to a
courtroom closure on those grounds, so we do not analyze that question further.
                                      12
courtroom closure would necessitate reversal had an objection been

preserved, in order to satisfy the prejudice prong of the Strickland

test, the defendant is required to demonstrate a reasonable

probability that the outcome of the trial would have been different

had his counsel objected to the closure. See Reid, 286 Ga. at 487-489

(3) (b).

      In Reid, the trial court temporarily closed the courtroom for the

trial testimony of two witnesses. See id. at 487 (3) (c). The defendant

did not object but later challenged the courtroom closure through a

claim of ineffective assistance of counsel. See id. In reviewing the

defendant’s claim, this Court stated that, assuming the failure to

object constituted deficient performance, the defendant “still must

show that he was prejudiced by counsel’s decision not to object to the

brief closing of the courtroom. . . . [P]rejudice will not be presumed.”

Id. at 487-488 (3) (c). Thus, this Court stated that even though “[t]he

improper closing of a courtroom is a structural error requiring

reversal . . . if the defendant properly objected at trial and raised the

issue on direct appeal,” when challenged in the context of a claim of

                                   13
ineffective assistance of counsel, the defendant “must prove a

reasonable probability of a different result” had counsel objected. Id.

at 488 (3) (c). Because the defendant in Reid had not done so, his

claim of ineffective assistance failed. See id. at 488-489 (3) (c). 8

      As noted previously, both the trial court and the Court of

Appeals relied on Reid in denying Alexander’s claim of ineffective

assistance. See Alexander, 356 Ga. App. at 394-395 (2) (a).

Alexander argues that, despite Reid, Weaver allows him to establish

his claim of ineffective assistance by showing that his counsel’s



      8 This Court and the Court of Appeals have applied Reid in the context
of claims of ineffective assistance of counsel arising from the failure to object
to courtroom closures occurring at various stages of trial proceedings, including
during jury selection, witness testimony at trial, closing arguments, the trial
court’s final charge to the jury, and witness testimony at a sentencing hearing.
See, e.g., Morris v. State, 308 Ga. 520, 530-531 (6) (842 SE2d 45) (2020) (closure
of courtroom during trial court’s final charge to jury); Walker v. State, 308 Ga.
33, 41 (3) (c) (838 SE2d 792) (2020) (closure of courtroom during closing
argument and final jury charge); Benson v. State, 294 Ga. 618, 622 (3) (a) (754
SE2d 23) (2014) (closure of courtroom during jury voir dire); State v. Abernathy,
289 Ga. 603, 609-611 (5) (715 SE2d 48) (2011) (jury voir dire conducted
partially in private room); Whatley v. State, 342 Ga. App. 796, 801-804 (3) (b)
(805 SE2d 599) (2017) (exclusion of public from courtroom during jury
selection); Freeman v. State, 328 Ga. App. 756, 760-761 (4) (760 SE2d 708)
(2014) (closure of courtroom during witness testimony at sentencing hearing);
Davis v. State, 323 Ga. App. 266, 269-270 (3) (746 SE2d 890) (2013)
(defendant’s family excluded from courtroom during victim’s testimony).

                                       14
failure to object to the partial courtroom closure rendered his trial

fundamentally unfair. We turn now to that question.

      3. The Scope and Applicability of Weaver

      Weaver involved a criminal case in Massachusetts in which

“the courtroom was occupied by potential jurors and closed to the

public for two days of the jury selection process.” 137 SCt at 1905. 9

“Defense counsel neither objected to the closure at trial nor raised




      9As the United States Supreme Court detailed:
     The pool of potential jury members was large, some 60 to 100
     people. The assigned courtroom could accommodate only 50 or 60
     in the courtroom seating. As a result, the trial judge brought all
     potential jurors into the courtroom so that he could introduce the
     case and ask certain preliminary questions of the entire venire
     panel. Many of the potential jurors did not have seats and had to
     stand in the courtroom. After the preliminary questions, the
     potential jurors who had been standing were moved outside the
     courtroom to wait during the individual questioning of the other
     potential jurors. The judge acknowledged that the hallway was not
     “the most comfortable place to wait” and thanked the potential
     jurors for their patience. The judge noted that there was simply
     not space in the courtroom for everybody. As all of the seats in the
     courtroom were occupied by the venire panel, an officer of the court
     excluded from the courtroom any member of the public who was
     not a potential juror. So when petitioner’s mother and her minister
     came to the courtroom to observe the two days of jury selection,
     they were turned away.
Weaver, 137 SCt at 1906 (I).

                                      15
the issue on direct review.” Id. at 1905. 10 The Court noted that

Weaver came before the court “on the assumption that, in failing to

object, defense counsel provided ineffective assistance.” Id.

      The Court suggested, however, that a defendant’s failure to

demonstrate a reasonable probability that the lack of objection to

the courtroom closure affected the outcome of his trial might not

always be fatal to his claim of ineffective assistance of counsel. The

Court recognized a disagreement among federal courts of appeal and

state courts of last resort about whether a defendant must

demonstrate prejudice in a case in which an objection to a structural

error is not preserved. See id. at 1907 (I). The Court explained that

“[s]ome courts have held that when a defendant shows that his

attorney unreasonably failed to object to a structural error, the

defendant is entitled to a new trial without further inquiry, whereas


      10 The Court noted that “in the case of a structural error where there is
an objection at trial and the issue is raised on direct appeal, the defendant
generally is entitled to automatic reversal regardless of the error’s actual effect
on the outcome.” (Citation and punctuation omitted.) Weaver, 137 SCt at 1910
(III). However, the Court noted the critical distinction between a case in which
the claim was properly preserved as error and raised on direct appeal and a
case like Weaver in which there was no objection at trial and the error is raised
only through a claim of ineffective assistance of counsel. See id.
                                        16
other courts, including this Court in Reid, “have held that the

defendant is entitled to relief only if he or she can show prejudice.”

Weaver, 137 SCt at 1907 (I) (citing Reid, among other cases). The

Court noted that it granted certiorari in Weaver “to resolve that

disagreement” but would do so “specifically and only in the context

of trial counsel’s failure to object to the closure of the courtroom

during jury selection,” which is the stage of the proceedings at which

the closure occurred in that case. Id.

      The Court recognized that under Strickland, a defendant

generally must show that his counsel’s deficient performance

prejudiced him in that there is “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding

would have been different,” but noted Strickland’s caution that the

prejudice inquiry should not be applied in a “’mechanical’” fashion

and   that   claims   of   ineffective   assistance must      ultimately

concentrate on “‘the fundamental fairness of the proceeding.’” Id. at

1911 (III) (quoting Strickland, 466 U. S. at 694-696 (IV)).

      The Court said that Weaver therefore argued that, “even if

                                   17
there is no showing of a reasonable probability of a different

outcome, relief still must be granted if the convicted person shows

that attorney errors rendered the trial fundamentally unfair.” Id.

Without deciding whether Weaver’s proposed alternative way of

showing prejudice was an appropriate test, the Court “assume[d]”

for “analytical purposes of this case” that Weaver’s interpretation of

Strickland was correct, emphasizing that “[i]n light of the Court’s

ultimate holding, . . . the Court need not decide that question here.”

Id. Thus, the rest of the discussion in Weaver regarding a

“fundamental unfairness” test was plainly dicta — application of a

legal standard that the Court merely assumed and explicitly did not

adopt, as two Justices who joined the Court’s opinion expressly

noted. See id. at 1914 (Thomas, J., concurring, joined by Gorsuch, J.)

(“Strickland did not hold, as the Court assumes, that a defendant

may establish prejudice by showing that his counsel’s errors

rendered the trial fundamentally unfair. Because the Court

concludes that the closure during petitioner’s jury selection did not

lead to fundamental unfairness in any event, no part of the

                                 18
discussion about fundamental unfairness is necessary to its result.”

(citations and punctuation omitted)); see also Ordonez Azmen v.

Barr, 965 F3d 128, 133 (2d Cir. 2020) (explaining that “assumptions

[regarding legal issues] are mere dicta”); 3 Wayne LaFave, CRIMINAL

PROCEDURE § 11.10 (d) (4th ed. 2021) (noting that Weaver’s

statements about “fundamental unfairness” were dicta). And “dicta

is not binding on anyone for any purpose.” Edwards v. Prime, Inc.,

602 F3d 1276, 1298 (V) (C) (11th Cir. 2010).

     This dicta began with the Court noting that

     not every public-trial violation will in fact lead to a
     fundamentally unfair trial. Nor can it be said that the
     failure to object to a public-trial violation always deprives
     the defendant of a reasonable probability of a different
     outcome. Thus, when a defendant raises a public-trial
     violation via an ineffective-assistance-of-counsel claim,
     Strickland prejudice is not shown automatically. Instead,
     the burden is on the defendant to show either a
     reasonable probability of a different outcome in his or her
     case or, as the Court has assumed for these purposes, to
     show that the particular public-trial violation was so
     serious as to render his or her trial fundamentally unfair.

(Citations omitted.) Weaver, 137 SCt at 1911 (III).

     Applying that assumed standard, the Court first held that


                                  19
Weaver had not shown “prejudice in the ordinary sense, i.e., a

reasonable probability that the jury would not have convicted him if

his attorney had objected to the closure.” Id. at 1912 (IV). The Court

noted that it was “possible that potential jurors might have behaved

differently if [Weaver’s] family had been present” and that “the

presence of the public might have had some bearing on juror

reaction.” Id. However, the Court noted that Weaver “offered no

evidence or legal argument establishing prejudice in the sense of a

reasonable probability of a different outcome but for counsel’s failure

to object.” (Citations and punctuation omitted.) Id. at 1912-1913

(IV).

        The Court then suggested that

        [i]n other circumstances a different result might obtain.
        If, for instance, defense counsel errs in failing to object
        when the government’s main witness testifies in secret,
        then the defendant might be able to show prejudice with
        little more detail. Even in those circumstances, however,
        the burden would remain on the defendant to make the
        prejudice showing, because a public-trial violation does
        not always lead to a fundamentally unfair trial.

(Citations omitted.) Id. at 1913 (IV). The Court ultimately


                                    20
determined — “[i]n light of [its] assumption that prejudice can be

shown by a demonstration of fundamental unfairness” — that

Weaver had failed to show that his counsel’s deficient performance

had rendered the trial fundamentally unfair. Id.

     As this recounting of Weaver shows, despite the Supreme

Court’s theorizing about how a defendant might establish a claim of

ineffective assistance of counsel in the context of a courtroom

closure, neither the test assumed in Weaver, nor anything else

stated in Weaver about it, is binding upon this Court. In addition,

nothing in Weaver displaced our holding in Reid that a showing of

actual prejudice is required in order to establish a claim of

ineffective assistance arising from trial counsel’s failure to object to

a courtroom closure.

     4. We Adhere to Reid

     Alexander urges this Court to adopt the test assumed in

Weaver and, in a supplemental brief filed after oral argument, asks

us to overrule Reid. He contends that he could establish his claim of

ineffective assistance of counsel based on a showing of fundamental

                                  21
unfairness without demonstrating a reasonable probability of a

different outcome. However, as noted above, Weaver did not actually

establish any new test for evaluating claims of ineffective assistance

of counsel, and there are sound reasons to continue applying Reid’s

holding to such claims. Thus, as we discuss below, we adhere to Reid

and reject any application of the test assumed in Weaver to this case.

     We have cited Weaver in only one case addressing a defendant’s

claim of ineffective assistance arising from a courtroom closure. See

Walker v. State, 308 Ga. 33, 41 (3) (c) (838 SE2d 792) (2020). In

Walker, the trial court ordered that spectators not be permitted to

move in and out of the courtroom during closing arguments and the

final jury charge. See id. Trial counsel failed to object, and the

defendant argued that the failure constituted ineffective assistance

under Strickland. See id. We concluded that the claim failed under

both Reid and Weaver’s assumed test because the defendant had

“not shown that the trial court’s order rendered his trial

fundamentally unfair or that it somehow altered the outcome of

trial.” Id. at 41 (3) (c). Although our holding might suggest that a

                                 22
defendant could establish a claim of ineffective assistance through a

showing of fundamental unfairness, we never analyzed or adopted

that test; instead, like the Supreme Court in Weaver, we simply

determined that the defendant failed to satisfy that test, if it even

applied at all. See id.

     We see no reason for the dicta in Weaver to disturb this Court’s

square holding in Reid regarding claims of ineffective assistance

arising from the failure to object to a courtroom closure. We are

mindful that “dicta from the Supreme Court is not something to be

lightly cast aside.” (Citation and punctuation omitted.) Schwab v.

Crosby, 451 F3d 1308, 1326 (II) (B) (11th Cir. 2006). Such dicta may

be of “considerable persuasive value, especially [when] it interprets

the Court’s own precedent.” United States v. City of Hialeah, 140

F3d 968, 974 (III) (A) (11th Cir. 1998). However, the Court’s dicta is

less persuasive to us where, as it did in Weaver, the Court merely

considered an assumption proposed by a litigant for the sake of

argument. Establishing a new legal test based on dicta regarding

legal assumptions made by the Supreme Court comes with risks,

                                 23
and we should not presume that, if the Supreme Court actually

decided the issue it assumed in Weaver, its holding would match its

assumption. See, e.g., Campbell-Ewald Co. v. Gomez, 577 U. S. 153,

161-62 (136 SCt 663, 193 LE2d 571) (2016) (explaining that the

Court had previously “simply assumed, without deciding” a legal

issue and deciding the issue contrary to the previous assumption).

     Moreover, Reid is a sound precedent which faithfully applies

the two-pronged Strickland test. See Weaver, 137 SCt at 1914 (Alito,

J., concurring in judgment) (rejecting the Weaver majority’s analysis

and noting that cases involving courtroom closures “[call] for a

straightforward application of the familiar standard for evaluating

ineffective assistance of counsel claims” under Strickland). In our

view, the Strickland test properly places a heavy burden on the

defendant to prove that his counsel’s deficient performance

negatively impacted the outcome of the trial. See State v. Mobley,

296 Ga. 876, 877 (770 SE2d 1) (2015). In doing so, Strickland

requires the defendant to show how the closure of the courtroom

affected the outcome of his trial. See Morris v. State, 308 Ga. 520,

                                 24
531 (6) (842 SE2d 45) (2020); see also Weaver, 137 SCt at 1915 (Alito,

J., concurring in the judgment) (“[A]n attorney’s error ‘does not

warrant setting aside the judgment of a criminal proceeding if the

error had no effect on the judgment.’” (quoting Strickland, 466 U. S.

at 691)). Because we believe Reid faithfully applies Strickland, we

see no reason to depart from it or add to it here.

     Finally, Reid rightly recognized that allowing a defendant to

establish a claim of ineffective assistance without demonstrating

that the failure to object affected the outcome of the trial “would

encourage defense counsel to manipulate the justice system by

intentionally failing to object in order to ensure an automatic

reversal on appeal.” 286 Ga. at 488 (c); see also Weaver, 137 SCt at

1912 (III) (noting that “an ineffective-assistance claim can function

as a way to escape rules of waiver and forfeiture and raise issues not

presented at trial, thus undermining the finality of jury verdicts”

(citation and punctuation omitted)); Freeman, 328 Ga. App. at 760-

761 (4) (noting that a defendant should “not be allowed to induce an

asserted error, sit silently hoping for acquittal, and obtain a new

                                  25
trial when that tactic fails” (citations and punctuation omitted)).

Reid, like Strickland, incentivizes defense counsel to perform

professionally and competently in the first instance and eliminates

any impetus for defense counsel to strategically withhold an

objection to a courtroom closure that violates the defendant’s right

to a public trial.

      In light of the foregoing, we view Reid as a sound precedent,

and we see no reason to adopt a separate “fundamental unfairness”

test as a new avenue for establishing a claim of ineffective assistance

of counsel in the context of a courtroom closure. Weaver does not

command otherwise. We therefore decline Alexander’s invitation to

overrule Reid. 11

      5. We Affirm the Judgment of the Court of Appeals

      Applying Reid here, Alexander has not carried his burden of

showing a reasonable probability that the outcome of his trial would




      11  Because we conclude that Reid was correctly decided, “it is
unnecessary for us to consider whether we should retain that decision under
the doctrine of stare decisis.” Elliott v. State, 305 Ga. 179, 209 n.21 (III) (C) (ii)
(824 SE2d 265) (2019).
                                         26
have been different but for his counsel’s failure to object to the

closure of the courtroom during the witnesses’ trial testimony. In his

testimony at the hearing on his motion for new trial, Alexander

suggested that, had his parents remained in the courtroom, the

victims might have testified differently. But we routinely conclude

that such speculation is insufficient to establish prejudice in a claim

of ineffective assistance of counsel. See Strickland, 466 U. S. at 693

(III) (B) (“It is not enough for the defendant to show that [counsel’s]

errors had some conceivable effect on the outcome of the

proceeding.”); Green v. State, 304 Ga. 385, 391 (2) (a) (818 SE2d 535)

(2018) (“Mere speculation on the defendant’s part is insufficient to

establish Strickland prejudice.” (citation and punctuation omitted)).

Thus, because Alexander has not made the requisite showing of

prejudice, we see no error in the Court of Appeals’ determination

that Alexander’s claim of ineffective assistance of counsel must be

rejected under Reid. 12 See Alexander, 356 Ga. App. at 395 (2).


      12Because we determine that Alexander has not shown that he was
prejudiced by counsel’s failure to object to the partial courtroom closure in this

                                       27
Accordingly, the judgment of the Court of Appeals is affirmed.

    Judgment affirmed. All the Justices concur, except McMillian
and Colvin, JJ., disqualified.




case, we need not consider whether his counsel performed deficiently. See
Lupoe v. State, 300 Ga. 233, 240 (2) (794 SE2d 67) (2016) (“[I]n examining an
ineffectiveness claim, a court need not ‘address both components of the inquiry
if the defendant makes an insufficient showing on one.’” (quoting Strickland,
466 U. S. at 697)).
                                      28